Exhibit 10(b)(16)(b)

Execution Copy

 

 

 

FIRST AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

by and among

NEWSTAR COMMERCIAL LOAN FUNDING 2012-1 LLC,

as Borrower,

VERSAILLES ASSETS LLC,

as Required Lender,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

and consented and agreed to by

NEWSTAR FINANCIAL, INC.,

as Collateral Servicer and as Originator

Dated as of July 26, 2012

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of
July 26, 2012 (this “Amendment”), is by and among NEWSTAR COMMERCIAL LOAN
FUNDING 2012-1 LLC, a Delaware limited liability company, as borrower (together
with its permitted successors and assigns, the “Borrower”), VERSAILLES ASSETS
LLC, a Delaware limited liability company (the “Required Lender”), NATIXIS, NEW
YORK BRANCH, as administrative agent for the Secured Parties (in such capacity,
together with its successors and assigns, the “Administrative Agent”) and
consented and agreed to by NEWSTAR FINANCIAL, INC., a Delaware corporation
(together with its successors and assigns and in its capacities as collateral
servicer, the “Collateral Servicer” and as originator, the “Originator”).
Reference is hereby made to that certain Revolving Credit and Security Agreement
dated as of February 16, 2012, (as amended by this Amendment, the “Credit
Agreement”), among the Borrower, the LENDERS referred to therein, the
Administrative Agent and U.S. BANK NATIONAL ASSOCIATION, not in its individual
capacity but as trustee for the Secured Parties. Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

RECITALS

WHEREAS, the Borrower, the Required Lender and the Administrative Agent are
parties to the Credit Agreement;

WHEREAS, the Borrower, the Required Lender and the Administrative Agent desire
to amend certain provisions of the Credit Agreement as provided for herein;

WHEREAS, the prior written notice of this Amendment has been provided to the
Rating Agency; and

WHEREAS, the Collateral Servicer and Originator have indicated their consent to
this Amendment by signing below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereto agree as follows:

SECTION 1. AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendments to Section 1.01 (Definitions).

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Maximum Weighted Average Life Test” and adding thereto the
following definitions of “Weighted Average Maturity Date” and “Weighted Average
Maturity Test” in the proper alphabetical order:

“Weighted Average Maturity Date” means, as of any Measurement Date with respect
to all Collateral Loans other than Defaulted Loans, the date calculated by
adding to the Closing Date the weighted average life of such Collateral Loans
(expressed as a number of months from the Closing Date and calculated by
(a) summing the products obtained by multiplying (i) the Principal Balance (or
portion thereof) of each such Collateral Loan that is then held (or in relation
to a proposed purchase of such a Collateral Loan, proposed to be held) by the
Borrower and that matures or amortizes on any date subsequent to such
Measurement Date by (ii) the number of months from the Closing Date to the date
of such maturity or amortization and (b) dividing such sum by the Aggregate
Principal Balance of all such Collateral Loans identified in clause (a)(i)
above).

 

-2-



--------------------------------------------------------------------------------

“Weighted Average Maturity Test” means a test that will be satisfied on any
Measurement Date if the Weighted Average Maturity Date of all Collateral Loans
(excluding Defaulted Loans) as of such date is on or before August 15, 2017.

(b) Section 1.01 of the Credit Agreement is hereby further amended by deleting
clause (d) of the definition of “Collateral Quality Test” in its entirety and
inserting in lieu thereof the following:

“(d) the Weighted Average Maturity Test;”

(c) Section 1.01 of the Credit Agreement is hereby further amended by deleting
clause (c) of the definition of “Specified Change” in its entirety and inserting
in lieu thereof the following::

“(c) postpones the Due Date of any Scheduled Distribution in respect of a
Collateral Loan, unless the Moody’s Default Probability Rating in respect of
such Collateral Loan has been confirmed to not be reduced or withdrawn as a
result of such change and the Weighted Average Maturity Date Test is satisfied
after giving effect to such change,”

 

-3-



--------------------------------------------------------------------------------

SECTION 2. CONDITIONS TO EFFECTIVENESS

2.1 Conditions Precedent. This Amendment shall, pursuant to Section 13.01(b) of
the Credit Agreement, become effective upon the satisfaction of all of the
following conditions precedent:

A. Execution. The Administrative Agent shall have received a counterpart
signature page of this Amendment, duly executed by each of the Borrower and the
Required Lender.

B. Consents. The Administrative Agent shall have received the consent and
agreement of each of the Collateral Servicer and Originator, which consent may
be evidenced by a counterpart signature page of this Amendment, duly executed by
each of the Collateral Servicer and Originator.

C. Notification. The Rating Agency shall have received notification of this
Amendment.

SECTION 3. CREDIT AGREEMENT CONFIRMED

3.1 Except as expressly amended by this Amendment, the Credit Agreement is in
all respects ratified and confirmed and the Credit Agreement shall remain in
full force and effect and shall be read, taken and construed as one and the same
instrument, and no other amendment, waiver or other modification of any
provision of the Credit Agreement shall be effective unless signed by the
parties hereto.

SECTION 4. SUCCESSORS AND ASSIGNS

4.1 This Amendment applies to, inures to the benefit of, and binds all parties
hereof and their permitted successors and assigns in accordance with
Section 13.06 of the Credit Agreement.

SECTION 5. GOVERNING LAW

5.1 THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

SECTION 6. ENTIRE AGREEMENT

6.1 This Amendment constitutes all of the agreements among the parties relating
to the matters set forth herein and supersedes all other prior or concurrent
oral or written letters, agreements and understandings with respect to the
matters set forth herein.

 

-4-



--------------------------------------------------------------------------------

SECTION 7. COUNTERPARTS

7.1 This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Amendment. Delivery of an executed signature page of this Amendment by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

[Remainder of this page intentionally left blank.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

NEWSTAR COMMERCIAL LOAN FUNDING 2012-1 LLC, as Borrower By: NewStar Financial,
Inc., as its Designated Manager By:  

/s/ JOHN J. FRISHKOPF

  Name:   John J. Frishkopf   Title:   Treasurer

VERSAILLES ASSETS LLC,

as Required Lender

By:  

/s/ JOHN L. FRIDLINGTON

  Name:   John L. Frindlington   Title:   Vice President

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

By:  

/s/ LORAINE MEDVECKY

  Name:   Loraine Medvecky   Title:   Managing Director By:  

/s/ MICHAEL E. HOPSON

  Name:   Michael E. Hopson   Title:   Managing Director

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Signature Page to First Amendment to Revolving Credit and Security Agreement]



--------------------------------------------------------------------------------

CONSENTED AND AGREED TO: NEWSTAR FINANCIAL, INC., as Collateral Servicer and as
Originator By:  

/s/ JOHN J. FRISHKOPF

Name:   John J. Frishkopf Title:   Treasurer

 

[Signature Page to First Amendment to Revolving Credit and Security Agreement]